Citation Nr: 0630515	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  01-07 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an increased initial evaluation for bursitis 
of the left shoulder, status post dislocation repair, 
currently evaluated as 10 percent disabling.

Entitlement to an increased initial evaluation for bursitis 
of the right shoulder, status post dislocation repair, 
currently evaluated as 10 percent disabling.

Entitlement to an increased initial evaluation for lumbar 
strain, currently evaluated as 20 percent disabling.

Entitlement to service connection for residuals of pneumonia.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1997 to February 
2000.  He is a Persian Gulf veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted service connection for bursitis of the 
left and right shoulder, and assigned both shoulders a 10 
percent evaluation effective February 4, 2000.  The RO also 
granted service connection for low back strain, assigned a 20 
percent evaluation effective February 4, 2000, and denied 
service connection for pneumonia.  The veteran appealed the 
decision.

In April 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

In August 2004, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Los Angeles, 
California; hence, that RO now has jurisdiction over the 
claim on appeal.


FINDINGS OF FACT

1.  The veteran's bursitis of the left shoulder is not 
productive of limitation of motion of the minor arm at 
shoulder level.

2.  The veteran's bursitis of the right shoulder is not 
productive of limitation of motion of the major arm at 
shoulder level.

3.  Lumbosacral strain is manifested by almost full range of 
motion and no more than moderate functional impairment.

4.  Competent evidence of current residuals of pneumonia is 
not of record.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for bursitis of the left shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5019, 5201 (2005).

2.  The criteria for an initial evaluation in excess of 10 
percent for bursitis of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5019, 5201 (2005).

3.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2005).

4.  Residuals of pneumonia were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2001 and July 2006 letters sent to the 
veteran and by the discussions in the July 2001 statement of 
the case, and the August 2005 supplemental statement of the 
case.  In both letters, the RO failed to provide the veteran 
with the evidence necessary to substantiate his claims for 
increase.  Rather, it informed him of the evidence necessary 
to substantiate a claim for service connection.  
Nevertheless, the veteran has not been prejudiced by this 
because it is clear he is aware of the evidence necessary to 
substantiate his claims for increase.  Specifically, the 
veteran has alleged that his disabilities are worse than the 
current 20 percent and 10 percent evaluations contemplate.  
Thus, the veteran is aware that the evidence necessary to 
substantiate his claims would be evidence showing that his 
disabilities have worsened.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The RO told the veteran that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claims.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran did not receive a VCAA 
compliant letter until after the unfavorable decision.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirements is harmless error.  The content of 
the March 2001 letter provided to the veteran fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Statement of the case and supplemental statement 
of the case were issued in July 2001, November 2003, and 
August 2005, which gave him an additional 60 days to submit 
evidence.  Thus, the Board finds that the actions taken by VA 
have essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a July 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records and VA outpatient treatment records 
from May 2000 to March 2001.  VA also provided the veteran 
with examinations in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision    

Disability ratings are based upon scheduler requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran is contesting the disability evaluations that 
were assigned at the time service connection was granted for 
his disabilities.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence 
pertaining to an original evaluation might require the 
issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


A.  Disabilities of the Musculoskeletal System

The veteran states that his left and right shoulder 
disabilities warrant a higher evaluation in excess of 10 
percent.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

In this case, the veteran is currently assigned a 10 percent 
disability evaluation for his bursitis of the left and right 
shoulder pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5019, 
which provides that bursitis will be rated on limitation of 
motion of the affected part as degenerative arthritis.  
Diagnostic Code 5003 states that the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on 
the basis of  limitation of motion under the appropriate 
diagnostic code for the specific joint or joints affected 
which in this case would be Diagnostic Code 5201 (limitation 
of motion of the  arm).  When there is arthritis with at 
least some limitation of motion, but to a degree which would 
be noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups and a 20 
percent evaluation is authorized if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5201, a 20 percent disability 
evaluation is contemplated for limitation of motion of the 
major and minor arm at shoulder level.  Midway between side 
and shoulder level warrants 30 percent for the major arm and 
20 percent for the minor arm.  A 40 percent disability 
evaluation is warranted when the major arm is limited to 25 
degrees from the side and 30 percent when the minor arm is 
limited to 25 degrees from the side.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system to perform the 
normal working movements of the body

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  As 
demonstrated by the medical evidence of record, the veteran 
is right-handed and as such, major disability ratings are 
applicable to the right shoulder, and minor ratings are 
applicable to the left shoulder.  See 38 C.F.R. § 4.69.  
1.  Left and Right Shoulder Disability

In April 2003, the veteran underwent a VA examination.  The 
veteran complained of pain in both shoulders that has 
progressively gotten much worse.  He further added that the 
pain interferes with his daily activities and his occupation.  
On examination, range of motion for the left shoulder was 
flexion to 120 degrees, abduction to 110 degrees, external 
rotation to 40 degrees, and internal rotation was limited to 
20 degrees.  Right shoulder flexion was limited to 140 
degrees, abduction to 120 degrees, right shoulder internal 
rotation to 45 degrees, and right shoulder external rotation 
to 60 degrees.  There was no deformity nor ankylosis of both 
shoulders, but pain was visibly manifested on the left and 
right shoulder upon motion.  The veteran was diagnosed with 
chronic bursitis involving the left and right shoulder.

The veteran was provided a second VA examination in October 
2003.  The veteran complained of weakness and shakiness in 
both arms.  He also complained of a dull pain in the left 
shoulder occurring in the morning.  Left shoulder examination 
revealed flexion to 170 degrees, abduction to 170 degrees, 
external rotation to 50 degrees, and internal rotation to 70 
degrees.  Right shoulder examination revealed flexion to 170 
degrees, abduction to 170 degrees, external rotation to 50 
degrees, and internal rotation to 70 degrees.  The examiner 
noted that there was no pain at the extreme of range of 
motion and no ankylosis of the shoulders.  The examiner 
diagnosed the veteran with bursitis left shoulder status-post 
operation and bursitis right shoulder status-post operation.

The veteran was afforded a third examination in November 
2005.  The veteran complained of constant pain which he rated 
as 8 out of 10 in severity.  Range of motion of the left 
shoulder was forward flexion to 160 degrees, abduction to 150 
degrees, internal rotation to 60 degrees, and external 
rotation to 60 degrees.  Range of motion of the right 
shoulder was forward flexion to 150 degrees, abduction to 145 
degrees, internal rotation to 50 degrees, and external 
rotation to 50 degrees.  The examiner diagnosed the veteran 
with chronic bilateral shoulder pain.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher evaluation for his 
bursitis of the left and right shoulder.  In all three 
examinations, the veteran has some limitation of motion, but 
there is no evidence that shows limitation of motion at the 
shoulder level (90 degrees) to warrant a higher rating.  The 
regulations define normal range of motion for the shoulder as 
forward flexion from 0 to 180 degrees, abduction from 0 to 
180 degrees, external rotation to 90 degrees, and internal 
rotation to 90 degrees.  See 38 C.F.R. § 4.71, Plate I 
(2005).  As shown by the evidence of record, the veteran has 
maintained motion beyond the shoulder level.  As such, the 
veteran has not been shown to have met the criteria for a 
higher evaluation for bursitis of the left and right 
shoulder. 

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  However, an increased evaluation for the veteran's 
bursitis of the right and left shoulder is not warranted on 
the basis of functional loss due to pain or weakness in this 
case, as the veteran's symptoms are supported by pathology 
consistent with the assigned 10 percent rating.  In this 
regard, the Board observes that the veteran has complained of 
pain on numerous occasions, but when viewed in conjunction 
with the medical evidence, his complaints do not tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Therefore, the Board finds that the holding in 
DeLuca and the provisions of 38 C.F.R. §§ 4.40 and 4.45 are 
not for application in the claims for increase.

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 10 percent for each service-connected shoulder, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B.  Lumbar Strain

The veteran describes in his September 2001 personal 
statement as having daily pain in his back, which at times, 
is severely disabling and prevents him from performing normal 
daily activities.  The veteran asserts that he warrants an 
evaluation in excess of 20 percent for his lumbar strain.

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2002 and again in September 2003.  
In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, a determination as to whether the intervening change 
is more favorable to the veteran should be made.  If the 
amendment is more favorable, that provision should be applied 
to rate the disability for periods from and after the 
effective date of the regulatory change; and the prior 
regulation should be applied to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  Id.  

Prior to September 2003, Diagnostic Code 5292, which 
addressed limitation of motion of the lumbar spine, provided 
for an evaluation of 10 percent when limitation of motion was 
slight, 20 percent when limitation of motion was moderate, 
and 40 percent when limitation of motion was severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 2003, Diagnostic Code 5295, which 
addressed lumbosacral strain, provided for a 10 percent 
evaluation when it was manifested by characteristic pain on 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  A 
20 percent evaluation was warranted when there was muscle 
spasm on extreme forward bending, unilateral loss of lateral 
spine motion in a standing position.  Id.  A 40 percent 
evaluation was warranted when there was severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space.  Id.

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent 
disabling.

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine - 40 percent disabling.  

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the 
combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height - 10 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 
2003).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The normal ranges of motion for 
each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.  Id.

Upon review of the pertinent evidence of record, the Board 
finds that the competent and probative evidence 
preponderates against a finding that the veteran's service-
connected lumbosacral strain warrants a rating in excess of 
20 percent.

In evaluating the veteran's claim under Diagnostic Code 5295, 
for lumbosacral strain, effective prior to September 23, 
2003, the Board notes that the veteran has had continuing 
complaints of low back pain.  In April 2000, the veteran was 
afforded a VA examination.  During the examination, the 
veteran stated that since service, he continues to have pain 
in his lower back on a daily basis.  He stated that he has 
more pain in the lower back on prolonged standing, prolonged 
walking, prolonged sitting, and when stopping or bending 
forward.  The examiner noted that pain was visibly manifested 
on the lumbar spine upon motion but there was no fixed 
deformity nor neurological abnormality involving the lumbar 
spine.

Considering the veteran's service-connected lumbosacral 
strain under the former criteria (Diagnostic Code 5295) the 
evidence is insufficient to show listing of whole spine to 
opposite side, positive Goldthwait' s sign, loss of lateral 
motion with osteo-arthritic changes, or some of the above 
with abnormal mobility on forced motion.  Based on the 
foregoing, the Board finds that overall, the evidence does 
not show that the veteran's low back disorder is manifested 
by symptomatology that more nearly approximates the criteria 
for an evaluation of 40 percent under DC 5295, and that the 
preponderance of the evidence is against a 40 percent 
evaluation.

Under Diagnostic Code 5292, which provides the criteria for 
limitation of motion of the lumbar spine, effective prior to 
September 2003, a 40 percent evaluation requires evidence of 
severe limitation of motion.  In this regard, the Board notes 
that the April 2000 VA examination shows the veteran 
demonstrated flexion forward to 75 degrees, extension 
backward to 10 degrees, right lateral flexion to 30 degrees, 
left lateral flexion to 20 degrees, and rotation to the right 
to 15 degrees, and rotation to the left to 25 degrees.  While 
not stated under the former criteria, the normal range of 
motion of the lumbar spine is 90 degrees of flexion and 30 
degrees of extension, lateral flexion, and rotation.  The 
Board finds that the evidence of record shows that the 
veteran had what could reasonably be considered to be no more 
than "moderate" limitation of motion, which warrants a 20 
percent disability rating under Diagnostic Code 5292.  
Therefore, Diagnostic Code 5292 would not assist the veteran 
in obtaining a higher disability evaluation, and therefore, 
is not for application. 

Under the current scheduler criteria, the Board finds that an 
evaluation in excess of 20 percent is not shown to be 
appropriately assignable under the general rating formula.

In October 2003, the veteran was afforded a VA examination 
for his lumbosacral strain.  In October 2003, the veteran 
stated to the examiner that he is still having pain, 
recurrent weakness, and shakiness.  He explained further that 
his back is very stiff in the morning, but eventually 
subsides during the day.  The examiner noted that the veteran 
is able to perform daily activities, and that there was no 
radiation of pain on movement, no ankylosis, nor any muscle 
spasm.  Flexion was limited to 90 degrees, extension 30 
degrees, right lateral flexion 40 degrees, left lateral 
flexion 40 degrees, and right and left rotation 30 degrees.  

In November 2005, the veteran reported for another VA 
examination.  The veteran explained to the examiner that he 
has pain and muscle spasms constantly.  He added that the 
pain in his low back "comes and goes," and it affects his 
daily living.  Upon physical examination, the examiner noted 
there were no gross bony or soft tissue abnormalities, no 
point tenderness with palpation of the vertebrae, but noted 
mild discomfort with palpation of the bilateral SI joints.  
Active range of motion was forward flexion to 80 degrees, 
extension to 30 degrees, right lateral flexion to 20 degrees; 
left lateral flexion to 25 degrees; and bilateral rotation to 
35 degrees.

Under the current scheduler criteria, the Board finds that an 
evaluation in excess of 20 percent is not shown to be 
appropriately assignable under the general rating formula.  
The evidence has not demonstrated the symptoms or criteria 
necessary to warrant a higher evaluation under the current 
General Rating Schedule for Diseases and Injuries of the 
Spine.  Specifically, the forward flexion of the 
thoracolumbar spine is greater than 30 degrees.  During the 
October 2003 VA examination, the veteran demonstrated forward 
flexion to 90 degrees, which the Board notes is normal.  See 
38 C.F.R. § 4.71a, Plate V (2005).  In addition, the evidence 
indicates the veteran does not have ankylosis, which, as 
noted above, is when the spine is fixed in flexion or 
extension and is accompanied by other symptoms.  In this 
regard, the Board notes that the veteran has movement of the 
spine in planes of excursion (forward flexion, backward 
extension, lateral flexion and rotation) tested, which 
clearly indicates he does not have ankylosis.  Therefore, a 
rating in excess of 20 percent cannot be awarded for the 
veteran's service-connected lumbosacral strain.

The Board notes also that a separate rating based on 
neurological abnormalities is not warranted under the 
schedule for rating intervertebral disc syndrome that became 
effective in September 2002 or under the criteria for rating 
diseases of the spine that became effective in September 
2003.  There has been no finding of intervertebral disc 
syndrome reported by any medical examiner, and all 
neurological findings have been normal.  Therefore, there is 
no basis for rating neurological abnormalities.

38 C.F.R. §§ 4.40 and 4.45 (2005) and the decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), require the Board to 
consider the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.

The Board has considered the veteran's functional loss due to 
pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2005).  See DeLuca, supra.  Within this context, the 
Board notes that at the April 2003 VA examination, the 
veteran complained of flare-ups of pain and the examiner 
stated that "on acute flare-ups of the pain, there is 
probably 25 percent less range of motion of the lumbar 
strain."  However, during the November 2005 VA examination, 
the veteran denied having flare-ups of pain.  The examiner 
reported that on repetitive motion, the veteran was found to 
show only slowing motion with no additional disability.  He 
opined that "since [the] veteran essentially denied 'flare-
ups' of pain, there is no additionally (sic) disability 
secondary to flare-up."  Therefore, while the veteran 
continued to complain of pain, the examiner who conducted the 
November 2005 VA examination did not find any additional 
functional limitation due to pain, weakness, fatigability, or 
incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  
As such, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's functional 
limitation due to pain warrants a rating in excess of 20 
percent.

The Board notes that the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for his shoulder and back disabilities, and in 
such cases, the Board must consider whether staged ratings 
should be assigned based upon the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In this case, there is no 
evidence that there have been changes in the veteran's 
medical status regarding the service-connected disabilities.  
Therefore, his overall disabilities have not changed and 
uniform ratings are warranted.

The veteran is competent to report his symptoms; however, to 
the extent that he described that his low back warranted an 
increased evaluation, the medical findings do not support his 
assertions.  The Board finds that the preponderance of the 
evidence is against a finding that the service-connected 
lumbosacral strain warrants any more than a 20 percent 
evaluation, for the reasons stated above.  Gilbert, 1 Vet. 
App. at 55.

C.  Residuals of Pneumonia

The veteran states in his personal statement received in 
September 2001, that he was diagnosed with pneumonia while in 
service.  He explained in his statement that he was 
hospitalized for seven weeks.  The veteran attributes his 
allergies as current residuals of pneumonia.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of pneumonia.  The 
veteran's service medical records note treatment for 
pneumonia in October 1997.  Subsequent VA outpatient records 
show the veteran has had multiple upper respiratory 
infections since service, and was diagnosed in February 2001 
with "allergic rhinitis, cause unspecified."  

Nevertheless, there is no competent evidence of a current 
disability related to pneumonia treated in service.  In 
September 2004, the veteran had a VA examination.  During the 
examination, the veteran reported that he gets respiratory 
infections two to three times a year.  He explained that he 
takes no medication for lung disease or for any allergies, 
but any weather changes seem to trigger a pulmonary event.  
The veteran denied having a chronic cough, but stated to the 
examiner that he smokes one to two cigarettes a day.  Upon 
physical examination, the examiner noted that the veteran's 
chest was symmetrical.  Lungs were normal in all quadrants 
and normal respiration revealed no abnormalities.  The 
examiner noted that deep inspiration revealed a "slight 
wheeze" in the left lower lobe.  The examiner opined that 
"since there are no currently diagnosed respiratory 
disorders, there is no way to relate the veteran's current 
condition to any period of active duty."  There is no 
probative evidence to balance this opinion.  The veteran has 
not brought forth competent evidence from a medical 
professional of a "disability" stemming from pneumonia and 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence 
of proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

The Board is aware of the veteran's contentions that his 
allergies are somehow etiologically related to service.  
However, competent medical evidence is required in order to 
grant service connection for this claim.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 92 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for pneumonia, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

An increased initial rating for bursitis of the left 
shoulder, status post dislocation repair is denied.

An increased initial rating for bursitis of the right 
shoulder, status post dislocation repair is denied.

An increased initial rating for lumbar strain is denied.

Entitlement to service connection for residuals of pneumonia 
is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


